      Case 2:18-cr-00422-SMB Document 1293 Filed 09/10/21 Page 1 of 3



     GLENN B. McCORMICK
 1   Acting United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
 9   Telephone (213) 894-2426
10   KENNETH POLITE
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                          No. CR-18-422-PHX-SMB

20                            Plaintiff,
                                                      UNITED STATES’ REPLY TO
21             v.                                    DEFENDANTS’ OPPOSITION TO
                                                        NACOLE SVENDGARD’S
22                                                          TESTIMONY
     Michael Lacey, et al.,
23
                              Defendants.
24
25
26
27
28


                                               -1-
     Case 2:18-cr-00422-SMB Document 1293 Filed 09/10/21 Page 2 of 3




 1          The United States files this brief reply to address two quick issues.
 2          First, in its memorandum, it listed the wrong exhibit number on page 3. Instead of
 3   Ex. 1086, it should have been Ex. 1806. Also, the date listed is incorrect. The correct date
 4   is February 1, 2012.
 5          Second, in their opening statements, Defendants discussed—in detail—many court
 6   decisions that purportedly demonstrated their “good faith” and why they couldn’t have
 7   specifically   intended   to   promote    business    enterprises   involving    prostitution
 8   offenses. None of those cases, however, dealt with the issue of whether Defendants
 9   violated federal criminal law. Zero. Yet, the jury was told that because of these various
10   court decisions, Defendants had good faith to continue running their website. Indeed,
11   Defendant Larkin’s attorney suggested that even a bank loan provided “indirect” evidence
12   of Defendants’ good faith, because it showed that a bank was willing to do business with
13   Backpage. Now, Defendants suggest that a negative court decision cannot be discussed at
14   trial because “it was a procedural decision; it was not a decision on the merits.” (Doc. 1291
15   at 4.) Of course, by that logic, none of the cases discussed by Defendants in their opening
16   were “decisions on the merits” that would affect this case. Namely, whether Defendants
17   violated federal criminal laws. Defendants can’t have it both ways. While the United
18   States would have preferred not to discuss any previous court decisions, Defendants have
19   already opened that door. Accordingly, a negative decision by the Washington Supreme
20   Court—even if not dispositive—is fair game to counter Defendants’ “good faith” defense
21   through court cases.
22          Respectfully submitted this 10th day of September, 2021.
23                                             GLENN B. McCORMICK
                                               Acting United States Attorney
24                                             District of Arizona
25                                             s/ Andrew C. Stone
                                               KEVIN M. RAPP
26                                             MARGARET PERLMETER
                                               PETER S. KOZINETS
27                                             ANDREW C. STONE
                                               Assistant U.S. Attorneys
28


                                                 -2-
     Case 2:18-cr-00422-SMB Document 1293 Filed 09/10/21 Page 3 of 3




 1
                                              DAN G. BOYLE
 2                                            Special Assistant U.S. Attorney
 3                                            KENNETH POLITE
 4                                            Assistant Attorney General
                                              U.S. Department of Justice
 5                                            Criminal Division, U.S. Department of Justice

 6                                            REGINALD E. JONES
                                              Senior Trial Attorney
 7                                            U.S. Department of Justice, Criminal Division
                                              Child Exploitation and Obscenity Section
 8
 9
10                               CERTIFICATE OF SERVICE
11          I hereby certify that on this same date, I electronically transmitted the attached
12   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
13   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
14   as counsel of record.
15
     s/ Andrew C. Stone
16   U.S. Attorney’s Office
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
